Case 19-13273-VFP   Doc 311    Filed 09/06/19 Entered 09/06/19 15:32:07   Desc Main
                              Document      Page 1 of 5
Case 19-13273-VFP   Doc 311    Filed 09/06/19 Entered 09/06/19 15:32:07   Desc Main
                              Document      Page 2 of 5
Case 19-13273-VFP   Doc 311    Filed 09/06/19 Entered 09/06/19 15:32:07   Desc Main
                              Document      Page 3 of 5
Case 19-13273-VFP   Doc 311    Filed 09/06/19 Entered 09/06/19 15:32:07   Desc Main
                              Document      Page 4 of 5
Case 19-13273-VFP   Doc 311    Filed 09/06/19 Entered 09/06/19 15:32:07   Desc Main
                              Document      Page 5 of 5
